Citation Nr: 0832936	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to PTSD.

3.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  He had additional service with the U.S. Navy Reserves.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD, a heart condition as secondary to PTSD, and a left eye 
condition.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a heart condition, to 
include as secondary to PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a left eye disability etiologically 
related to active service.  


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records and VA and private 
treatment records have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2007).  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he has loss of vision in the left 
eye which is related to service.  In his February 2006 
substantive appeal, he stated that according to the Navy, his 
visual acuity was 20/20 in the left eye; however, he got 
glasses shortly after his discharge from the Navy.  

Service treatment records contain no complaints, diagnoses, 
or treatment for any left eye condition, left eye injury, or 
vision loss in service.  June 1966 and May 1967 Navy Reserves 
annual examinations, a May 1968 enlistment examination, a 
March 1970 separation examination, and a May 1972 Navy 
Reserves annual examination all show that the veteran had 
20/20 vision in the left eye.  

VA and private treatment records associated with the claims 
file do not reflect a current left eye disability.  The 
veteran has not submitted or identified any additional post-
service treatment records which may pertain to his claimed 
left eye condition.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
left eye disability.  Further, the record contains no 
competent medical evidence relating a left eye disability to 
any disease, injury or event in service.  In light of the 
foregoing, the Board finds that service connection for a left 
eye disability is not warranted.  


ORDER

Service connection for a left eye disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f) (2007).

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor,  provided that the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  

The veteran has claimed that he has PTSD due to combat.  
However, he has not identified a specific PTSD stressor.  The 
veteran's personnel records show that he served in the 
Vietnam Combat Zone between October 1968 and March 1969.  The 
veteran was authorized and paid combat pay for the months of 
October 1968 through March 1969.  The Board notes that combat 
pay or presence in a combat zone, without more, is 
insufficient to establish that the veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99; Zarycki, 6 Vet. App. 
at 91 (mere presence in a combat zone is not sufficient to 
establish combat service).  The veteran's military 
occupational specialty was that of a stock clerk, and his DD 
214 does not reflect the receipt of medals normally 
associated with participation in combat.  However, the 
veteran's personnel records also include a commendation dated 
April 1969 that noted that the USS Waller conducted combat 
operations against the enemy which include gunfire support 
missions, carrier escort, and special surveillance 
operations.  It also noted that from September 1968 to April 
1969, the USS Waller had been deployed from Norfolk and was 
operating as a unit of the U.S. Seventh Fleet.  Personnel 
records indicate that the veteran was aboard the USS Waller 
from July 1968 to July 1969.

VA and private treatment records show that the veteran has 
had various psychiatric diagnoses, to include anxiety, 
depression not otherwise specified, and delusional paranoid 
disorder.  The veteran had a July 2003 diagnosis of 
schizoaffective disorder with PTSD and depressive symptoms.  

In light of evidence suggestive of the veteran's 
participation in combat and the medical evidence indicating 
PTSD symptoms, the Board finds that additional development of 
the record is necessary to include affording the veteran an 
additional opportunity to identify his in-service stressor.  
The RO should attempt to verify the veteran's identified 
stressor with the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known as the U.S. Army 
Services Center for Research of Unit Records (USASCURR)).  
Thereafter, the RO should schedule the veteran for a VA 
psychiatric examination in order to determine if the veteran 
has a confirmed diagnosis of PTSD related to a verified in-
service stressor.

Since a favorable decision on the issue of service connection 
for PTSD would have an impact on the veteran's claim for 
service connection for a heart condition as secondary to 
PTSD, such issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
will defer appellate consideration of the veteran's claim of 
entitlement to service connection for a heart condition to 
include as secondary to PTSD, pending resolution of his PTSD 
claim.  The veteran should be afforded an opportunity to 
submit additional evidence in support of his claims.  The RO 
should take any additional development as deemed necessary.    

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
afford him the opportunity to provide 
specific information about the stressful 
events he claims caused his PTSD, 
including the dates, unit of assignment at 
the time of the claimed stressor, and the 
names of any service members who were also 
involved in the claimed events.  

2.  The RO should forward any stressor 
information that is capable of 
verification to U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services 
Center for Research of Unit Records 
(USASCURR)), at 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, so that it can 
provide any information based on a review 
of unit or other records that might 
corroborate the claimed stressor.   If 
referral to JSRRC or other pertinent 
sources is to no avail, the RO should 
advise the veteran to submit alternate 
forms of evidence to support his claim of 
service connection for PTSD.  All attempts 
to obtain the records should be documented 
in the claims file.

3.  After all available evidence has been 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination to determine if he 
has PTSD related to a verified in-service 
stressor.  The claims folder should be 
made available to the examiner for review.  
The examiner should review the entire 
claims file, to include the veteran's 
psychiatric treatment records.  The 
examiner should determine if the veteran 
currently has a diagnosis of PTSD and 
should state whether it is at least as 
likely as not that PTSD is a result of his 
claimed stressor.  The examiner should 
utilize the diagnostic criteria from the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM), 32 (4th ed.) 
(1994) (DSM-IV) in arriving at diagnoses.  
The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  The RO should review the evidence and 
determine if further development is 
warranted on issues before the Board.  The 
RO should take any additional development 
as deemed necessary

5.  The RO should then review the case 
again based on the additional evidence.  If 
the benefits sought are not granted, the RO 
should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to respond 
before returning the record to the Board 
for further review. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


